Appeal from a judgment of the Supreme Court, Dutchess County, dated November 17, 1966, entered upon a jury verdict, reversed, on the law and the facts, with costs, and complaint dismissed. The doctrine of res ipsa loquitur was not relied on at the trial and cannot be relied on for the first time on appeal. In any event the doctrine is not applicable under the circumstances of this case. Further, there was no proof of a dangerous condition or notice of such condition to appellant (Cameron v. Bohack Co., 27 A D 2d 362). Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.